Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 13, “a controllable mechanical linear motion assembly’” should read “said controllable mechanical linear motion assembly”;
Claim 1, in line 14, “a controllable mechanical linear motion assembly’” should read “said controllable mechanical linear motion assembly”;
Claim 1, in line 19, “a battery member’” should read “said battery member”;
Claim 1, in line 21, “an actuator’” should read “said actuator”; 
Claim 2, in line 9, “a controllable mechanical linear motion assembly’” should read “said controllable mechanical linear motion assembly”;
Claim 2, in line 10, “a controllable mechanical linear motion assembly’” should read “said controllable mechanical linear motion assembly”;
Claim 2, in line 15, “a battery member’” should read “said battery member”;
Claim 2, in line 17, “an actuator’” should read “said actuator”.
Appropriate correction is required.
       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 8,442,750) in view of Cioffi et al. (US 2,954005).  
              With respect to independent Claim 1, Tran et al. disclose(s): A mechanically expandable and collapsible traffic warning device safety marker (Figs. 5A & 5B) comprising: 
(a) a base member of any convenient three-dimensional geometric configuration having an open top face and an internal compartment configured to receive a collapsible body member (member in Figs. 5A & 5B), a controllable mechanical linear motion assembly (column 5, lines 36-40), and a battery member (column 6, lines 50-54) 
(b) upon the hollow vertical riser members mechanically expanding upwardly into an extended vertical configuration condition perpendicular to said base member actuated mechanically by a controllable mechanical linear motion assembly (Figs. 5A & 5B and column 6, lines 50-54)
(c) a controllable mechanical linear motion assembly contained within said base member’s internal compartment with at least one movable segment member having at least one surface that engages said collapsible body member and mechanically expands and retracts said collapsible body member perpendicularly to said base member in response to user interaction with an actuator switch member and provides the means for structural stability of said collapsible body member (Figs. 5A & 5B and column 2, lines 23-28)
(d) a battery member and its connecting components are contained in said base member’s internal compartment and provides power to said controllable mechanical linear motion assembly  (column 6, lines 50-54)
(e) an actuator switch member which is disposed at any convenient position of the exterior surface of said collapsible body member or said base member for initiating the power supply from said battery member to said controllable mechanical linear motion assembly upon user interaction (column 2, lines 23-28), and 
(f) a battery charging port which is disposed at any convenient position of the exterior surface of said collapsible body member or said base member for recharging the said battery member that is contained in said base member’s internal compartment (column 6, lines 50-54), whereby said collapsible body member in response to user interaction with said actuator switch member will be mechanically condensed downwardly into a collapsed condition to occupy a minimum storage space and mechanically expanded upwardly into an extended condition ready for application (column 2, lines 23-28).
              

                Regarding Claim 1, Tran et al. fail(s) to disclose the following italicized portion of Claim 1:  
(b) a collapsible body member comprising a series of at least two hollow vertical riser members that are substantially equal in length constructed of hard material with the apex of the top vertical riser member being solid and at least one elastic segment member that is made of elastically deformable material disposed in the interstice of each hollow vertical riser member and attached to the edges of each adjacent hollow vertical riser member wherein flex upon the hollow vertical riser members mechanically collapsing downwardly into a nested condensed condition within said base member’s internal compartment. 
                However, Cioffi et al. teach(es): a safety marker (Fig. 3) including: (b) a collapsible body member comprising a series of at least two hollow vertical riser members that are substantially equal in length constructed of hard material (40 in Fig. 3) with the apex of the top vertical riser member being solid (28 in Fig. 3) in and at least one elastic segment member that is made of elastically deformable material disposed in the interstice of each hollow vertical riser member and attached to the edges of each adjacent hollow vertical riser member (38 in Fig. 3) wherein flex upon the hollow vertical riser members mechanically collapsing downwardly into a nested condensed condition within said base member’s internal compartment (Fig. 4).  Utilizing vertical risers and elastic segment members allows for increased security when extending the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tran et al., with the teachings of Cioffi et al., for the purpose of allowing for increased security when extending the safety marker.
                       



		With respect to independent Claim 2, Tran et al. disclose(s): A mechanically expandable and collapsible traffic warning device safety marker (Figs. 5A & 5B) comprising: 
(a) a base member of any convenient three-dimensional geometric configuration having an open top face and an internal compartment configured to receive a collapsible body member (member in Figs. 5A & 5B), a controllable mechanical linear motion assembly (column 5, lines 36-40), and a battery member (column 6, lines 50-54) 
(b) and mechanically expanding upwardly into an extended configuration condition perpendicular to said base member actuated mechanically by a controllable mechanical linear motion assembly (Figs. 5A & 5B and column 6, lines 50-54)
(c) a controllable mechanical linear motion assembly contained within said base member’s internal compartment with at least one movable segment member having at least one surface that engages said collapsible body member and mechanically expands and retracts said collapsible body member perpendicularly to said base member in response to user interaction with an actuator switch member and provides the means for structural stability of said collapsible body member (Figs. 5A & 5B and column 2, lines 23-28)
(d) a battery member and its connecting components are contained in said base member’s internal compartment and provides power to said controllable mechanical linear motion assembly  (column 6, lines 50-54)
(e) an actuator switch member which is disposed at any convenient position of the exterior surface of said collapsible body member or said base member for initiating the power supply from said battery member to said controllable mechanical linear motion assembly upon user interaction (column 2, lines 23-28), and 
(f) a battery charging port which is disposed at any convenient position of the exterior surface of said collapsible body member or said base member for recharging the said battery member that is contained in said base member’s internal compartment (column 6, lines 50-54), whereby said collapsible body member in response to user interaction with said actuator switch member will be mechanically condensed downwardly into a collapsed condition to occupy a minimum storage space and mechanically expanded upwardly into an extended condition ready for application (column 2, lines 23-28).
              
                Regarding Claim 2, Tran et al. fail(s) to disclose the following italicized portion of Claim 2:  
(b) a collapsible body member comprising a hollow, single, accordion pleated member constructed of an elastically deformable durable material capable of collapsing downwardly into a nested condensed condition within said base member’s internal compartment. 
                However, Cioffi et al. teach(es): a safety marker (Fig. 3) including: (b) a collapsible body member comprising a hollow, single, accordion pleated member constructed of an elastically deformable durable material (10 in Fig. 3) capable of collapsing downwardly into a nested condensed condition within said base member’s internal compartment (Fig. 4).  Utilizing an elastically deformable material allows for increased security when extending the safety marker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tran et al., with the teachings of Cioffi et al., for the purpose of allowing for increased security when extending the safety marker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to safety markers: Thomas (US 2014/0230719 A1); Ho (US 6,338,311 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
05 October 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861